DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 
Claim Rejections 35 USC 101
	Claims 1-4, are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Claim 1 is directed toward a method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1 is directed toward the abstract idea of generating a chart for navigation, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites garnering a potential route segment between navigation nodes, there are no positively claimed limitations regarding a navigation system that generates these nodes and calculates a route between locations.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 1 are implemented on a computer and there are no further limitations or structural elements, e.g. sensors, navigation system, that go beyond the computer, it can clearly be seen that the abstract idea of generating a chart for navigation is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Thus, since claim 1 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-4 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-4 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 2018/0180428) in view of Yamabayashi (US 2020/0018601)
As to claim 1 Grimm discloses a method of generating a chart for navigation through an open environment, the method comprising: 
retrieving a navigation chart from a navigation database (Paragraph 57 “The polygonal representations CO1, CO2 may correspond to static collision objects which are at fixed locations and may be provided by geographic contour map data, such as a digitized sea map including detailed geo-locations of the respective collision objects horizontal equivalents of contours with the regards to the water depth around the collision objects”); 
determining one or more barriers in the navigation chart (Paragraph 14 “Such algorithms may include checks that a particular reachable node is within a navigable area. It is to be noted that a reachable node does not necessarily imply a collision free path segment. Rather, further collision objects which are not on the direct connection between current start and current target location may represent obstacles on the way to the reachable node.”, Figure 3, Paragraph 9 “Collision objects may be static (e.g., a polygon representing a static collision object may model a coastal region of an island or a continent), or they may be dynamic in that the location and/or shape of the collision object may vary over time.”);; 
generating a plurality of first navigation nodes at a first predetermined distance from a first barrier (Paragraph 58 “In the example of FIG. 3 the polygonal representation CO3 corresponds to such a horizontal projection of a vessel collision object. In the case of dynamic collision objects the polygonal representations may already include a safety distance with respect to the actual boundaries of the collision object. For example, the polygonal representation of a ship may add 100 meters in each direction to the real dimensions of the ship or it may be extended, stretched or otherwise manipulated to account for its movement”, Figure 3);  
generating a plurality of second navigation nodes disposed within a first threshold distance range, wherein the first threshold distance range includes a minimum distance from the first barrier that is greater than the first predetermined distance(Paragraph 58 “In the example of FIG. 3 the polygonal representation CO3 corresponds to such a horizontal projection of a vessel collision object. In the case of dynamic collision objects the polygonal representations may already include a safety distance with respect to the actual boundaries of the collision object. For example, the polygonal representation of a ship may add 100 meters in each direction to the real dimensions of the ship or it may be extended, stretched or otherwise manipulated to account for its movement”, Figure 3);;;
 (Paragraph 56 “The graph 300 illustrates collision-free paths from a start position SL to a target location TL for a vehicle in a continuous environment. A continuous environment as used herein is a metric space such as the two-dimensional Euclidian plane or the three-dimensional Euclidian space (e.g., when navigating on a sphere), in contrast to a graph-like structure as used in navigating a road network or railway network.”, Figure 3, Paragraph 64-69);; and 
generating a second plurality of PRSs that each extend between two second navigation nodes that are within a second proximity distance of each other(Paragraph 56 “The graph 300 illustrates collision-free paths from a start position SL to a target location TL for a vehicle in a continuous environment. A continuous environment as used herein is a metric space such as the two-dimensional Euclidian plane or the three-dimensional Euclidian space (e.g., when navigating on a sphere), in contrast to a graph-like structure as used in navigating a road network or railway network.”, Figure 3, Paragraph 64-69);
Grimm does not explicitly disclose generating repeating navigation nodes.
Yamabayashi teaches of generating repeating navigation nodes (Paragraph 47-48 “The nautical chart may be divided into tiny pieces or segments by repeating this processing. Next, the arithmetic unit may create a link which connects the divided nodes (S102). In this embodiment, as illustrated in FIG. 3, a link may connect two adjacent nodes which corresponding to the sea (a straight line which connects two black dots is the link in this figure). Therefore, the nodes corresponding to land may not be connected by a link. Moreover, two nodes corresponding to both the sea and land may not be connected by a link, either.”), wherein the second proximity distance is greater than the first proximity distance (Paragraph 64 “An area (second navigable area) with the second highest density dots may be an area where the water depth is deeper than the draft and shallower than the safety water depth, or the distance to the innavigable area is less than the safety distance (except for the innavigable area). In other words, the second navigable area may be an area where the evaluated values (i.e., the traveling cost) are higher than that of the first navigable area, although the travel is possible. An area (innavigable area) with the lowest density dots may be an area where the water depth is less than the draft, and the travel is impossible.”, Figure 9 First and Second Navigable areas)
It would have been obvious to one of ordinary skill to modify Grimm to include the teachings of having repeating navigation nodes for the purpose of creating a navigation chart through an open environment with a plurality of nodes.
As to claim 2 Yamabayashi teaches a method further comprising: 
generating a plurality of barrier nodes disposed a predetermined safety distance from a shore line of a land barrier and one or more barrier segments that each extend between two barrier nodes, wherein the one or more barrier segments define the one or more barriers for generation of the first navigation nodes and second navigation nodes(Paragraph 64, Figure 9). 
As to claim 3 Grimm discloses a method further comprising: 
(Paragraph 64, Figure 9); and
generating a third plurality of PRSs that each extend between two third navigation nodes or between a second navigation node and a third navigation node that are within a third proximity distance of each other((Paragraph 64, Figure 9)). 
As to claim 4 Grimm discloses a method further comprising: 
associating parameter data with at least one of the plurality of first navigation nodes, at least one of the plurality of second navigation nodes, at least one of the first plurality of PRSs, or at least one of the second plurality of PRSs(Paragraph 14). 
As to claim 5 Grimm discloses a navigation system comprising: 
a navigation device comprising: 
a user interface; a device processor and a device memory including computer program code configured to, with the device processor, cause the navigation device to:
receive an indication of a start location and an end location based on user input applied to the user interface of the navigation device(Abstract “A computer system, computer-implemented method and computer program product are provided for enabling parallel processing of determining collision-free paths for a vehicle to navigate from a start location to a target location.”); 
receive at least a portion of a navigation chart from a navigation database, wherein the navigation chart includes both the start location and the end location, wherein the navigation chart comprises: 
(Paragraph 14 “Such algorithms may include checks that a particular reachable node is within a navigable area. It is to be noted that a reachable node does not necessarily imply a collision free path segment. Rather, further collision objects which are not on the direct connection between current start and current target location may represent obstacles on the way to the reachable node.”, Figure 3); 
a plurality of first navigation nodes disposed at a first predetermined distance from the first barrier (Paragraph 58 “In the example of FIG. 3 the polygonal representation CO3 corresponds to such a horizontal projection of a vessel collision object. In the case of dynamic collision objects the polygonal representations may already include a safety distance with respect to the actual boundaries of the collision object. For example, the polygonal representation of a ship may add 100 meters in each direction to the real dimensions of the ship or it may be extended, stretched or otherwise manipulated to account for its movement”, Figure 3); 
a plurality of second navigation nodes disposed within a first threshold distance range, wherein the first threshold distance range includes a minimum distance from the first barrier that is greater than the first predetermined distance(Paragraph 58 “In the example of FIG. 3 the polygonal representation CO3 corresponds to such a horizontal projection of a vessel collision object. In the case of dynamic collision objects the polygonal representations may already include a safety distance with respect to the actual boundaries of the collision object. For example, the polygonal representation of a ship may add 100 meters in each direction to the real dimensions of the ship or it may be extended, stretched or otherwise manipulated to account for its movement”, Figure 3);; 
a first plurality of potential route segments (PRSs) that each extend between two first navigation nodes or between a first navigation node and a second navigation node that are within a first proximity distance of each other(Figure 3 Potential route segments extending from various nodes SL, 1-7); and 
a second plurality of PRSs that each extend between two second navigation nodes that are within a second proximity distance of each other(Figure 3 Potential route segments extending from various nodes 1-7); 
determine an initial route between the start location and the end location, wherein the initial route includes at least one of the first plurality of PRSs or at least one of the second plurality of PRSs(Paragraph 56 “The graph 300 illustrates collision-free paths from a start position SL to a target location TL for a vehicle in a continuous environment. A continuous environment as used herein is a metric space such as the two-dimensional Euclidian plane or the three-dimensional Euclidian space (e.g., when navigating on a sphere), in contrast to a graph-like structure as used in navigating a road network or railway network.”, Figure 3, Paragraph 64-69); 
generate a navigable route by optimizing at least a portion of the initial route between the start location and the end location(Paragraph 71 “If the route system is configured for path distance optimization, particle 2arecognizes that it cannot compete with particle 2b and therefore ceases to exist. The next iteration 426 will then only be performed for particle 2b which now has point 3 as its current location and the original received target location TL becomes the new current target location.”), wherein optimizing at least a portion of the initial route comprises replacing a portion of the initial route corresponding to at least a portion of one of the first plurality of PRSs or one of the second plurality of PRSs with a different route portion; and 
cause the generated navigable route to be displayed on the user interface(Paragraph 91 “The display 954 may be, for example, a TFT LCD (Thin-Film-Transistor Liquid Crystal Display) or an OLED (Organic Light Emitting Diode) display, or other appropriate display technology. The display interface 956 may comprise appropriate circuitry for driving the display 954 to present graphical and other information to a user”). 
Grimm does not explicitly disclose wherein the second proximity distance is greater than the first proximity distance
Yamabayashi teaches wherein the second proximity distance is greater than the first proximity distance (Paragraph 64 “An area (second navigable area) with the second highest density dots may be an area where the water depth is deeper than the draft and shallower than the safety water depth, or the distance to the innavigable area is less than the safety distance (except for the innavigable area). In other words, the second navigable area may be an area where the evaluated values (i.e., the traveling cost) are higher than that of the first navigable area, although the travel is possible. An area (innavigable area) with the lowest density dots may be an area where the water depth is less than the draft, and the travel is impossible.”, Figure 9 First and Second Navigable areas)

As to claim 8 Yamabayashi teaches a navigation system wherein the navigation chart further comprises: 
a plurality of third navigation nodes disposed within a second threshold distance range, wherein the second threshold distance range includes a minimum distance from the first barrier that is greater than a maximum distance from the first barrier of the first threshold distance range (Paragraph 64, Figure 9); and 
a third plurality of PRSs that each extend between two third navigation nodes or between a second navigation node and a third navigation node that are within a third proximity distance of each other(Paragraph 64, Figure 9);
wherein determining the initial route includes at least one of the first plurality of PRSs, at least one of the second plurality of PRSs, or at least one of the third plurality of PRSs (Paragraph 64, Figure 9);  
As to claim 9 Grimm discloses a navigation system wherein the initial route comprises straightening a portion of the initial route that extends across two or more consecutive PRSs from either the first plurality of PRSs or the second plurality of PRSs(Paragraph 64-69, Figure 3). 
As to claim 10 Grimm discloses a navigation system wherein the navigation chart comprises a three dimensional navigation chart and the navigable route is generated in three dimensions (Paragraph 56). 
 (Paragraph 56). 
As to claim 12 Grimm discloses a navigation system wherein the first plurality of PRSs comprise route segments with a clear line of sight between consecutive ones of the plurality of first navigation nodes(Figure 3). 
As to claim 13 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 3.
As to claim 17 the claim is interpreted and rejected as in claim 9.
As to claim 18 the claim is interpreted and rejected as in claim 10.
As to claim 19 the claim is interpreted and rejected as in claim 11.
As to claim 20 the claim is interpreted and rejected as in claim 12.
As to claim 21 Yamabayashi teaches a navigation system configured to determine a first route segment from the start location to a proximate PRS(Paragraph 82).
As to claim 22 Yamabayashi teaches a navigation system configured to determine a first route segment from the start location to a nearest available PRS(Paragraph 82).

Claim 6-7, 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 2018/0180428) in view of Yamabayashi (US 2020/0018601) as applied to claim 1 above, and in further view of Carnevall (US 2014/0200806)

weight the plurality of first navigation nodes, the plurality of second navigation nodes, the first plurality of PRSs, or the second plurality of PRSs based on one or more parameters(Paragraph 76); and 
determine the initial route based on the one or more parameters such that the initial route includes first navigation nodes, second navigation nodes, or PRSs with parameters that satisfy a desired compliance weight (Paragraph 76). 
It would have been obvious to one of ordinary skill to modify Grimm to include the teachings of assigning weights of the different navigation nodes for the purpose of obtaining optimal results in routing the vehicle to a destination.
As to claim 7 Grimm discloses a navigation system wherein the parameters are based on at least one of depth, distance from a barrier, distance from a weather parameter, how often that node or PRS is used, or distance from a traffic lane (Paragraph 14). 
As to claim 14 the claim is interpreted and rejected as in claim 6.
As to claim 15 the claim is interpreted and rejected as in claim 7.

Response to Arguments
On page 10 of the applicants arguments applicants argue that Grimm and Yamabayashi do not disclose generating a plurality of repeating first navigation nodes at a first predetermined distance from a first barrier; generating a plurality of repeating 
The claim has been amended and as can be seen in Yamabayashi the second navigation nodes are at a distance from the first barrier that is greater than the first predetermined distance(Paragraph 64 “An area (second navigable area) with the second highest density dots may be an area where the water depth is deeper than the draft and shallower than the safety water depth, or the distance to the innavigable area is less than the safety distance (except for the innavigable area). In other words, the second navigable area may be an area where the evaluated values (i.e., the traveling cost) are higher than that of the first navigable area, although the travel is possible. An area (innavigable area) with the lowest density dots may be an area where the water depth is less than the draft, and the travel is impossible.”, Figure 9 First and Second Navigable areas).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are in the same field of endeavor relating to navigation of a boat or vessel along a waterway and of determining safe and collision free paths for a marine vessel to travel safely.  Both references determine safe travel distances from a barrier or an obstacle and identify nodes which are then connected to each other to form different route segments which are used to identify a path or route so that the marine vessel can travel safely.  Thus one of ordinary skill would modify the teachings of Grimm to include the teachings of creating a route with various nodes and safety distances from barriers as taught in Yamabayashi to provide a safe travel of the marine vessel along the waterway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
4/8/2021